DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.
Claims 1-2, 5, 7-14, 17, and 19-25 remain pending in the application.  The Office Action below addresses any and all new and/or pending objections and/or rejections in the present application.
 Response to Arguments
Applicant’s arguments, see Pages 6-10 of “Applicant Arguments/Remarks Made”, filed 06 April 2021, with respect to the prior art rejection under 35 U.S.C. 103, as set forth in the Final Office Action dated 08 December 2020, have been fully considered and are persuasive.  The previously set forth prior art rejection under 35 U.S.C. 103 of claims 1-2, 5, 7-14, 17, and 19-25 has been withdrawn. 

Drawings
The drawings are objected to because they include color photographs and/or color drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because Figures 1, 2, and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  As discussed in Applicant’s Background section of the present application, Figs. 1-3 are drawn to previously known techniques/models and/or their corresponding results/outputs. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
in Paragraph [0008], line 1, it appears Applicant intended “issues than render” to read --issues that render--;
in Paragraph [0052], line 2, it appears Applicant intended “to transforms” to read --to transform--;
in Paragraph [0083], line 1, it appears Applicant intended “controlls” to read --controls--.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
beginning on line 14, it appears Applicant did not intend the clause “predicting, by the DU-drive mode, an operating parameter […] to be indented under the “transforming” clause because the “predicting” step appears to be a step performed subsequent to the “transforming” step as opposed to a step that is included in the “transforming” step.  
on line 20, it appears Applicant intended “an operating parameter” to read --the operating parameter--;
on line 21, it appears Applicant intended “an steering angle” to read --a steering angle--.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: on line 2, it appears Applicant intended “a road” to read --the road--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: on line 2, it appears Applicant intended “a real operating image” to read --the respective real operating image--, or the like, because claim 1 had previously established antecedent basis for the relationship between the canonical representation and its respective real operating image.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: on line 2, it appears Applicant intended “and prediction” to read --and the prediction--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
on line 5, it appears Applicant intended “one or more real images” to read --one or more real operating images-- in order to be consistent with the claim language recited elsewhere in the claim;
on line 7, it appears Applicant intended “the one or more real images” to read --the one or more real operating images-- in order to be consistent with the claim language recited elsewhere in the claim;
on line 20, it appears Applicant intended “an operating parameter” to read --the operating parameter--;
on line 22, it appears Applicant intended “an steering angle” to read --a steering angle--.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities: 
on line 1, it appears Applicant intended “wherein background information” to read --wherein the background information--;
on line 2, it appears Applicant intended “a road” to read --the road--.  
Appropriate correction is required.
Claim 21 is objected to because of the following informalities: it appears that reciting that the autonomous device is at least one of a boat or plane is no longer consistent with the amendment of claim 13 which recites lane markings on a road and predicting a steering angle.  Lane markings on a road and a steering angle would not be features generally associated with a boat or aircraft.  Appropriate revision and correction is required.
Claim 22 is objected to because of the following informalities: on line 3, it appears Applicant intended “a real operating image” to read --the respective real operating image--, or the like, because claim 13 had previously established antecedent basis for the relationship between the canonical representation and its respective real operating image.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
on line 2, it appears Applicant intended “a real operating image” to read --the real operating image--;
on lines 2-3, it appears Applicant intended “a unique canonical representation” to read --the canonical representation--;
on line 3, it appears Applicant intended “sufficient predictive information” to read --the sufficient predictive information--;
on line 4, it appears Applicant intended “an operating parameter” to read --the operating parameter--.  
Appropriate correction is required.
Claim 25 is objected to because of the following informalities: on line 5, it appears Applicant intended “true virtual images” to read --the true virtual images--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “domain unification (DU)-drive model” and “DU-drive model” in claims 1-2, 5, and 7-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7-14, 17, and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 13 are directed to a method and apparatus, respectively, of commanding an operation of an autonomous device using a set of operations in which at least the following operations consistent with Applicant’s disclosure are performed:
(i) a real operating image associated with operation of the autonomous device is obtained, wherein the real operating image includes predictive information (lane markings of a road) and background information;
(ii) the real operating image is transformed to its corresponding canonical representation, wherein the canonical representation is a pixel-level fake virtual image which preserves at least a portion of the predictive information of the real operating image, specifically that the lane markings are preserved (e.g., the canonical representation is a simplified virtual image such as an image of a computer simulated environment of the road which eliminates superfluous information in the real operating image but retains critical information such as lane markings and their corresponding characteristics);
(iii) the transforming the real operating image also comprises mapping the real operating image to a corresponding true virtual image (e.g., a previously generated computer simulated image of an environment similar to the current environment in the real operating image); wherein the true virtual image is sampled from a database and is annotated with corresponding ground-truth operating parameters (e.g., for a given true virtual image, an operating parameter such as a steering angle is previously associated to the true virtual image); and
(iv) an operating parameter for the autonomous device is predicted based on the canonical representation by training a model in the manner recited in claims 1 and 13.
The aforementioned operations appear to have support in Applicant’s original disclosure and appear to be consistent with Applicant’s disclosed invention (see for example: Fig. 9 and its corresponding discussion in the Specification).  However, each of claims 1 and 13 then recite the limitation “wherein the steering angle is predicted by a plain end-to-end model pretrained on virtual data, wherein the plain end-to-end model is PilotNet.”  This claim language directed to a plain end-to-end model and PilotNet is deemed to be new matter because Applicant’s original disclosure fails to provide adequate support for the incorporation of these features as currently claims.  The Specification primarily references a plain end-to-end model and PilotNet as a basis of comparison to Applicant’s disclosed inventions (see for example: Paragraphs [0068], [0071]-[0073] including Table 2, and [0076] of the Specification).  When detailing how Applicant’s disclosed invention predicts an operating parameter (a steering angle) (see at least: Paragraph [0082] of the Specification), the original disclosure is silent as to the incorporation of PilotNet.  Therefore, the subject matter currently claims is not described in the original disclosure in such a way so as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  
Claims 2, 5, 7-12, 14, 17, and 19-25 are rejected as failing to comply with the written description requirement by virtue of their dependency on independent claims 1 and 13, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, the limitation “the predictive information” on line 20.  There is insufficient antecedent basis for this limitation in the claim.  Here, claim 1 had previously established two different predictive information - (i) predictive information that is part of a real operating image, and (ii) sufficient predictive information contained in a canonical representation.  As such, in line 20, when reciting the limitation “wherein the predictive information corresponds to lane markings on a road”, it is unclear whether this is referring to the predictive information of the real operating image or the sufficient predictive information of the canonical representation.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the sufficient predictive information contained in the canonical representation includes at least some of the predictive information that is part of the real operating image, wherein the sufficient predictive information corresponds to lane markings on a road; i.e., when transforming a real operating image to its corresponding canonical representation, lane markings on a road that are in the real operating image are preserved in the canonical representation. 
Furthermore, claim 1 recites, in part, the limitation “predicting […] an operating parameter […] based on the one or more canonical representations” in lines 14-15, and that a “canonical representation contains sufficient predictive information from which to predict an operating parameter” on lines 19-20.  Claim 1 then recites on lines 20-21 that “the predictive information corresponds to lane markings on a road” and that “DU-drive model predicts an steering angle based on the lane markings” on lines 21-22.  As such, it is unclear if the steering angle corresponds is the same as or different than the operating parameter.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that because the predictive information corresponds to lane markings, that the operating parameter is predicted based on the one or more canonical representations which contain sufficient predictive information from which to predict the operating parameter (i.e., the operating parameter is predicted based on the sufficient predictive information), and that the steering angle is predicted based on the lane markings, then the operating parameter being predicted in the claim is the steering angle.
Claim 1 additionally recites the limitation “wherein the DU-drive model predicts a[n] steering angle” on line 21, but then recites the limitation “wherein the steering angle is predicted by a plain end-to-end model pretrained on virtual data, wherein the plain end-to-end model is PilotNet.”  As such, since the claim is reciting that the DU-drive model predicts a steering angle, but then that the steering angle is predicted by PilotNet, it is unclear whether or not the DU-drive model is PilotNet.  It is noted that PilotNet is a deep-learning machine model that was created by the NVIDIA Corporation.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the DU-drive model is not PilotNet, and the limitations directed to PilotNet have been given no patentable weight as they appear to be outside the scope of what Applicant has supposedly invented in light of the Specification.  
Claims 2, 5, and 7-12 are rejected as being indefinite by virtue of their dependency on claim 1, and for failing to cure the deficiencies of claim 1 as discussed above.  
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5, as currently presented, depends on a cancelled claim (cancelled claim 3).  Accordingly, it is unclear as to what claimed subject matter (i.e., which previously recited claim) Applicant has intended to further limit by the limitations of claim 5.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that claim 5 is dependent from claim 1.
Claims 13-14, 17, and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, in part, the limitation “the predictive information” on line 21.  There is insufficient antecedent basis for this limitation in the claim.  Here, claim 13 had previously established two different predictive information - (i) predictive information that is part of a real operating image, and (ii) sufficient predictive information contained in a canonical representation.  As such, in line 21, when reciting the limitation “wherein the predictive information corresponds to lane markings on a road”, it is unclear whether this is referring to the predictive information of the real operating image or the sufficient predictive information of the canonical representation.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the sufficient predictive information contained in the canonical representation includes at least some of the predictive information that is part of the real operating image, wherein the sufficient predictive information corresponds to lane markings on a road; i.e., when transforming a real operating image to its corresponding canonical representation, lane markings on a road that are in the real operating image are preserved in the canonical representation. 
Claim 13 recites, in part, the limitation “the DU-drive model” on lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the recited “DU-drive model” is the previously claimed processor of claim 13 which is configured to perform the recited claimed functions, including predicting a steering angle based on the lane markings.
Furthermore, claim 13 recites, in part, the limitation “predict an operating parameter […] based on the one or more canonical representations” in lines 15-16, and that a “canonical representation contains sufficient predictive information from which to predict an operating parameter” on lines 19-20.  Claim 13 then recites on line 21 that “the predictive information corresponds to lane markings on a road” and that “DU-drive model predicts an steering angle based on the lane markings” on lines 21-22.  As such, it is unclear if the steering angle corresponds is the same as or different than the operating parameter.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that because the predictive information corresponds to lane markings, that the operating parameter is predicted based on the one or more canonical representations which contain sufficient predictive information from which to predict the operating parameter (i.e., the operating parameter is predicted based on the sufficient predictive information), and that the steering angle is predicted based on the lane markings, then the operating parameter being predicted in the claim is the steering angle.
Claim 13 additionally recites the limitation “wherein the DU-drive model predicts an steering angle” on lines 21-22, but then recites the limitation “wherein the steering angle is predicted by a plain end-to-end model pretrained on virtual data, wherein the plain end-to-end model is PilotNet” on lines 22-24  As such, since the claim is reciting that the DU-drive model (the claimed processor as understood above) predicts a steering angle, but then that the steering angle is predicted by PilotNet, it is unclear whether or not the DU-drive model (the programmed processor) is PilotNet.  It is noted that PilotNet is a deep-learning machine model that was created by the NVIDIA Corporation.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the DU-drive model (the programmed processor) is not PilotNet, and the limitations directed to PilotNet have been given no patentable weight as they appear to be outside the scope of Applicant’s contended invention in light of the Specification.  
Claims 14, 17, and 19-25 are rejected as being indefinite by virtue of their dependency on claim 1, and for failing to cure the deficiencies of claim 1 as discussed above.  
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17, as currently presented, depends on a cancelled claim (cancelled claim 15).  Accordingly, it is unclear as to what claimed subject matter (i.e., which previously recited claim) Applicant has intended to further limit by the limitations of claim 17.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that claim 17 is dependent from claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2019/0147582 A1) teaches systems and method for generating photorealistic images include training a generative adversarial network (GAN) model by jointly learning a first generator, a first discriminator, and a set of predictors through an iterative process of optimizing a minimax objective. The first discriminator learns to determine a synthetic-to-real image from a real image. The first generator learns to generate the synthetic-to-real image from a synthetic image such that the first discriminator determines the synthetic-to-real image is real. The set of predictors learn to predict at least one of a semantic segmentation labeled data and a privileged information from the synthetic-to-real image based on at least one of a known semantic segmentation labeled data and a known privileged information corresponding to the synthetic image. Once trained, the GAN model may generate one or more photorealistic images using the trained GAN model.  However, unlike the disclosed invention in the present application, Lee relies on a synthetic-to-real, or virtual-to-real, technique rather than a real-to-virtual technique.
Gouws et al. (US 2020/0342643 A1) teaches methods, systems, and apparatus, including computer programs encoded on computer storage media, for semantically-consistent image style transfer. One of the methods includes: receiving an input source domain image; processing the source domain image using one or more source domain low-level encoder neural network layers to generate a low-level representation; processing the low-level representation using one more high-level encoder neural network layers to generate an embedding of the input source domain image; processing the embedding using one or more high-level decoder neural network layers to generate a high-level feature representation of features of the input source domain image; and processing the high-level feature representation of the features of the input source domain image using one or more target domain low-level decoder neural network layers to generate an output target domain image that is from the target domain but that has similar semantics to the input source domain image.  However, unlike the disclosed invention in the present application, Gouws relies on a simulated-to-real, or virtual-to-real, technique rather than a real-to-virtual technique. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669